MORROW, P. J.
The sale of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for one year. The person named in the indictment as the purchaser testified that he bought whisky from the appellant. The state also introduced supporting testimony. There was impeaching testimony, but the credibility of the state’s witnesses was settled by the verdict of the jury. There was no complaint of the instructions which the court gave to the jury; nor do we find any bills of exceptions attacking the procedure followed by the learned trial judge. The judgment is affirmed.